Order entered June 25, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01126-CV

                               BRIGETTA D’OLIVIO, Appellant

                                                 V.

                                 ERHARD HERMUS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14449

                                             ORDER
       Before the Court is appellant’s June 24, 2019 motion for extension of time to file her

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on June 24, 2019 filed as of the date of this order.


                                                        /s/      BILL WHITEHILL
                                                                 JUSTICE